SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): [X] ANNUAL REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number V-1799 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: MG ADVANTAGE 401(k) PLAN B.Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: MEDIA GENERAL, INC. 333 East Franklin Street Richmond, Virginia 23219 Financial Statements and Supplemental Schedule MG Advantage 401(k) Plan Years ended December 31, 2013, and 2012 with Report of Independent Registered Public Accounting Firm Table of Contents MG Advantage 401(k) Plan Financial Statements and Supplemental Schedule Years Ended December 31, 2013, and 2012 Table of Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Plan Benefits 2 Statements of Changes in Net Assets Available for Plan Benefits 3 Notes to Financial Statements 4-10 Supplemental Schedule Schedule Schedule H, line 4 (i) Schedule of Assets (Held as of End of Year), December 31, 2013 A Report of Independent Registered Public Accounting Firm To the Administrator of the MG Advantage 401(k) Plan We have audited the accompanying statements of net assets available for plan benefits of the MG Advantage 401(k) Plan (the “Plan”) as of December31, 2013 and 2012, and the related statements of changes in net assets available for plan benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December31, 2013 and 2012, and the changes in its net assets available for plan benefits for the years then ended, in conformity withaccounting principles generally accepted in the United States. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in our audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Keiter, Stephens, Hurst, Gary & Shreaves, P.C. June 24, 2014 Glen Allen, Virginia 1 MG Advantage 401(k) Plan Statements of Net Assets Available for Plan Benefits December 31, December 31, Assets Cash and cash equivalents $ 1,766,593 $ 674,486 Investments, at fair value 190,140,691 177,728,577 Notes receivable from participants 2,527,063 5,705,954 Total assets 194,434,347 184,109,017 Liabilities Excess contributions 13,056 103,203 Net assets available for plan benefits, at fair value 194,421,291 184,005,814 Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for plan benefits $ 194,213,483 $ 183,445,181 See accompanying notes. 2 MGAdvantage 401(k) Plan Statementsof Changes in Net Assets Available for Plan Benefits Year Ended December 31, Year Ended December 31, Additions: Investment income: Interest and dividends $ 8,276,671 $ 3,147,666 Net realized and unrealized appreciation in fair value of investments 64,148,318 16,529,308 72,424,989 19,676,974 Interest on notes receivable from participants 153,646 351,213 Contributions: Employer 1,276,618 2,526,719 Participants 4,545,227 8,491,235 Rollovers 259,251 517,750 6,081,096 11,535,704 Total additions 78,659,731 31,563,891 Deductions: Distributions to participants ) ) Net increase in net assets available for plan benefits 10,768,302 2,480,345 Net assets available for plan benefits as of the beginning of the year 183,445,181 180,964,836 Net assets available for plan benefits as of the end of the year $ 194,213,483 $ 183,445,181 See accompanying notes. 3 MG Advantage 401(k) Plan Notes to Financial Statements December 31, 2013 1. General Fidelity Management Trust Company (Fidelity) and its affiliates are the trustee, recordkeeper, and investment manager of the MG Advantage 401(k) Plan (the Plan), pursuant to a trust agreement dated January 1, 2001. The investment fund options include 20 Fidelity funds, the Lord Abbett Small Cap Value Fund, the Rainier Small/Mid Cap Value Fund, the Dodge & Cox Stock Fund, the Goldman Sachs Mid Cap Value Class A Fund, and the Media General, Inc. Common Stock Fund. There were no changes in fund options in 2013. Media General, Inc. (the Company) is the Administrator of the Plan. 2. Significant Accounting Policies Basis of Accounting The financial statements of the Plan are prepared on the accrual basis of accounting. Valuation of Investments All investments are carried at fair value or an approximation of fair value. Securities transactions are recorded as of the trade-date. Dividends are recorded on the ex-dividend date and interest is accrued as earned. The Plan invests in various investment securities. Investment securities are exposed to various risks such as interest rate, market and credit risks. Due to the level of risk associated with certain investment securities, it is possible that changes in the values of investment securities will occur in the near term and such changes could materially affect the amounts reported in the Statements of Net Assets Available for Plan Benefits. Notes receivable from participants are recorded at their unpaid principal balance plus any accrued but unpaid interest. Generally accepted accounting principles define fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction value hierarchy which requires an entity to maximize the use of observable inputs when measuring fair value. The following provides a description of the three levels of inputs that may be used to measure fair value, the types of Plan investments that fall under each category, and the valuation methodologies used to measure these investments at fair value. Level 1 – Inputs to the valuation methodology are quoted prices available in active markets for identical investments as of the reporting date. Mutual Funds and the Media General, Inc. Common Stock Fund: These investments are public investment securities valued using the Net Asset Value (NAV). The NAV is based on the value of the underlying assets owned by the fund, minus its liabilities, and then divided by the number of shares outstanding. The NAV is a quoted price in an active market. Level 2 – Inputs to the valuation methodology are other than quoted prices in active markets, which are either directly or indirectly observable as of the reporting date, and fair value can be determined through the use of models or other valuation methodologies. Common/Collective Investment Trust: These investments are public investment securities valued using the NAV provided by Fidelity. The NAV is quoted on a private market that is not active; however, the unit price is based on underlying investments which are traded on an active market. Level 3 – Inputs to the valuation methodology are unobservable inputs in situations where there is little or no market activity for the asset or liability and the reporting entity makes estimates and assumptions related to the pricing of the asset or liability including assumptions regarding risk. No Plan investments are in this category. 4 MG Advantage 401(k) Plan Notes to Financial Statements (continued) 2.Significant Accounting Policies (continued) Valuation of Investments (continued) Investment contracts held by a defined contribution plan are required to be reported at fair value. Contract value, however, is the relevant measurement attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The Plan invests in fully benefit-responsive investment contracts thorough a common/collective fund (Fidelity Managed Income Portfolio Fund). The Statements of Net Assets Available for Plan Benefits present the fair value of the Fidelity Managed Income Portfolio and the adjustment from fair value to contract value. Fidelity Managed Income Portfolio Fund The Managed Income Portfolio Fund (the “Fund”) was valued using the net asset value (NAV) of the shares held by the Plan as of December 31, 2013 and 2012. The NAV is quoted on a private market that is not active; however, the unit price is based on underlying investments which are traded on an active market. Accordingly, the Plan considers the investment to be Level 2 under the fair value hierarchy. The Fund invests primarily in corporate bonds, US and foreign government bonds, asset backed securities, commercial paper, as well as certain wrap contracts. A wrap contact is an agreement by a third party, such as a bank or insurance company to make payments to a portfolio in certain circumstances and is designed to allow a stable value portfolio to maintain a constant value. The issuer of the wrap contract provides assurance that the adjustments to the interest crediting rate do not result in a future interest crediting rate that is less than zero. An interest crediting rate less than zero would result in a loss of principal or accrued interest. The key factors that influence future interest crediting rates for a wrap contract include the level of market interest rates, the amount and timing of participant contributions, transfers and withdrawals into and out of the wrap contract, the investment returns generated by the fixed income investments that back the wrap contract and the duration of the underlying investments backing the wrap contract. Wrap contracts’ interest crediting rates are reset on a monthly basis. A wrap issuer may terminate a wrap contract at any time. The wrap issuer may also terminate a wrap contract if Fidelity’s investment management over the Fund is limited or terminated as well as if all of the terms of the wrap contract fail to be met. In the event that market value of the Fund’s covered assets is below contract value at the time of such termination, the terminating wrap provider would not be required to make a payment to the Fund. The Fund is presented in the Statement of Changes in Net Assets Available for Plan Benefits at contract value, as reported to the Plan by the Trustee. There are no reserves against contract value for credit risk of the contract issuer or otherwise for 2013 and 2012. The average yield for the investment contracts based on actual earnings was 1.54% and 1.70% in 2013 and 2012, respectively. This average yield represents the annualized earnings of all investments in the Fund during each year divided by the fair value of all investments in the Fund. The average yield adjusted to reflect the actual interest rate credited to participants was 0.89% and 1.05% in 2013 and 2012, respectively. The average credited yield represents the annualized earnings credited to participants in the Fund during each year divided by the fair value of all investments in the Fund. Income Tax Status The Internal Revenue Service ruled on February 27, 2003 that the Plan qualified under Section 401(a) of the Internal Revenue Code (IRC) as of January 1, 2002, and, therefore, the related trust is not subject to tax under present income tax law. Employee contributions qualify as "cash or deferred" contributions under Section 401(k) of the IRC. Once qualified, the Plan is required to operate in conformity with the IRC to maintain its qualification. On January 30, 2010, the Company requested a new ruling from the IRS which will cover all amendments and restatements since the February 27, 2003 ruling up through December 31, 2009. A new ruling has not yet been received. The Company believes the Plan continues to qualify under the IRC and the related trust is tax exempt. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes. Actual results could differ from these estimates. Partial termination On June 25, 2012, the Company sold a portion of its operations to an unaffiliated third party. Subsequent to entering into the sale agreement, the Company consummated other business arrangements with the third party making them a related party of the Company as of December 31, 2012. As a result of the sale, approximately 2,760 participants were no longer eligible to contribute and each became fully vested immediately in the Plan according to IRS regulations. In 2013, a significant number of participants exited the plan, which is reflected in the increase in distributions to participants on the Statements of Changes in Net Assets Available for Plan Benefits. 5 MG Advantage 401(k) Plan Notes to Financial Statements (continued) 3.Contributions The Plan allows participants to make pre-tax contributions by means of regular payroll deductions, up to 30% of a participant's total compensation, subject to limitations prescribed by the Internal Revenue Code. Participants may change their investment elections directly with Fidelity at any time. The Company matched an amount equal to 100% of contributions up to 2% of a participant’s total pay. Participants may rollover account balances from a prior employer's qualified retirement plan or "conduit" IRA that holds only prior qualified plan balances. Participant contributions are invested in accordance with Plan terms directed by participants in the 25 investment options mentioned in Note 1. Company matching contributions are initially invested in Company stock. A participant may designate all or part of their elective contribution as a Roth contribution. Such contributions are after-tax in accordance with Roth guidelines. The Plan also includes, among other things, a note receivable feature (see Note 6). Under specified guidelines, a participant may request the trustee to transfer a portion of the participant's balance in other funds into a note receivable account for disbursement as a note receivable to the participant. Repayment of principal and interest is generally made by payroll deduction and the notes receivable are fully secured by the participant's account balance. By law, all Non-Safe Harbor plans must perform a test to determine if the ratio of contribution deferrals for highly compensated and non-highly compensated employees meets federal guidelines. The Plan refunded $13,056 and $103,203 of 2013 and 2012 contribution deferrals, respectively, back to highly compensated employees during early 2014 and 2013 to be compliant with this test. 4.Profit Sharing Contributions The Plan has a profit sharing component, dependent upon the Company meeting certain specified financial objectives. This component can range from 2% to 6% of a participant’s compensation. Participants are not required to make contributions to receive the profit sharing contribution. All Plan participants on January 1 of a given year are eligible to receive a profit sharing contribution for that year. Otherwise, to be eligible, one must have attained age 18 and completed 1,000 hours of service in the first 12 months of employment or in a given Plan Year. Once eligible, participants will receive a profit sharing allocation, if one is made, if they completed 1,000 hours of service during the Plan Year, and were employed on the last day of the year or die, retire, or become totally and permanently disabled during that Plan Year. If an eligible participant terminates during the Plan Year for other reasons, these former employees may still receive a profit sharing contribution for that Plan Year if they attained age 55 with 10 years of service and were hired before January 1, 2008; or attained age 60 with 10 years of service and were hired after December 31, 2008. There was no profit sharing contribution for the 2013 or 2012 plan years. 6 MG Advantage 401(k) Plan Notes to Financial Statements (continued) 5.Eligibility, Vesting, Withdrawals, and Terminations Any employee who has completed 45 days of service and is at least 18 years old shall be eligible to participate in the Plan as of the first day of the month following meeting these eligibility requirements. In the event of termination of employment or withdrawal from the Plan, participants may receive the total value of their account either directly or by rollover to another qualified account. If the participant’s account value is $1,000 or greater at the time of termination, they may keep their balance in the Plan. The vesting provisions of the Plan provide for immediate 100% vesting of the value of Company matching contributions. Participants are 100% vested in their Profit Sharing Account after completion of three years of service, death, becoming totally and permanently disabled, or reaching age 65. Forfeited non-vested amounts relating to Profit Sharing contributions approximated $2,400 and $2,900 as of December 31, 2013 and 2012, respectively. The Company did not utilize any forfeiture balances to reduce Company contributions during 2013 or 2012. The Company has established the Plan with the intention that it will continue. The Company has the right at any time to terminate the Plan. Should the Plan be terminated, the value of the participants' accounts would be distributed to the participants in a manner consistent with the Summary Plan Document. The above descriptions are provided for informational purposes. Readers should refer to the most recently updated Summary Plan Document for more complete information on Plan provisions. 6.Notes Receivable from Participants The Plan has a note receivable feature available to all Plan participants. Notes receivable are made from the participant's account, reducing the investment balance and creating a note receivable from participants in the Statement of Net Assets Available for Plan Benefits. Notes receivable are secured by the participant's vested account balance. Notes receivable to terminated participants and notes receivable in default are treated as distributions to the participant. Notes receivable are generally repaid through payroll deduction including principal and interest. The principal portion reduces the receivable from participants and both principal and interest are transferred to the participant's investment account as repayments are received. Participants may obtain notes receivable based on the vested value of their accounts. New notes receivable cannot exceed 50% of the participant's account value (excluding the value of any profit sharing component) or a maximum of $50,000 in accordance with the Department of Labor's regulations on notes receivable to participants. Notes receivable are limited to one note receivable per participant per twelve-month period with a maximum of two notes receivables outstanding at any one time. Notes receivable shall bear a reasonable rate of interest and must be repaid over a period not to exceed 5 years unless used to purchase the participant's primary residence, in which case the notes receivable must be repaid over a period not to exceed 10 years. Notes receivable from participants are measured at their unpaid principal balances plus any accrued but unpaid interest. Management has evaluated notes receivable from participants for collectability and has determined that no allowance is considered necessary. 7 MG Advantage 401(k) Plan Notes to Financial Statements (continued) 7.Investments Investments representing five percent or more of the Plan's net assets as of December 31, 2013 and 2012 consisted of the following: Name and Title Media General, Inc. Common Stock Fund $ 49,658,528 $ 16,738,597 Fidelity Fund 13,652,869 15,465,498 Fidelity Managed Income Portfolio Fund (at contract value) 13,578,905 19,030,070 Fidelity Growth Company 21,007,903 21,624,340 Fidelity Freedom 2020 11,451,225 15,148,783 Lord Abbett Small Cap Value Fund 10,947,932 11,916,265 Fidelity Freedom 2030 11,331,953 13,459,118 Fidelity Diversified International * 10,737,563 Fidelity Intermediate Bond * 9,594,061 * Represents less than 5% of Plan assets as of December 31, 2013 The Plan's investments appreciated / (depreciated) in fair value during 2013 and 2012 as follows: Name and Title Media General, Inc. Common Stock Fund $ 44,355,903 $ 1,270,748 Fidelity Fund 2,432,213 2,167,412 Fidelity Growth Company 4,840,511 2,965,963 Fidelity OTC Portfolio 1,698,214 800,961 Fidelity Diversified International 1,908,339 1,680,920 Fidelity Freedom Income 11,730 132,928 Fidelity Freedom 2000 7,948 47,320 Fidelity Freedom 2005 3,464 8,698 Fidelity Freedom 2010 528,811 666,109 Fidelity Freedom 2015 75,962 82,105 Fidelity Freedom 2020 1,088,251 1,422,508 Fidelity Freedom 2025 129,758 86,090 Fidelity Freedom 2030 1,527,954 1,331,805 Fidelity Freedom 2035 106,979 60,646 Fidelity Freedom 2040 694,566 592,377 Fidelity Freedom 2045 95,537 59,679 Fidelity Freedom 2050 69,367 38,361 Fidelity Freedom 2055 7,411 687 Fidelity Intermediate Bond ) 207,328 Fidelity Spartan Equity Index 1,120,093 304,632 Lord Abbett Small Cap Value Fund 909,473 911,145 Rainer Small/Mid Cap Value Fund 852,217 469,842 Dodge & Cox Stock Fund 1,527,935 828,736 Goldman Sachs Mid Cap Value Class A Fund 334,258 392,308 Total $ 64,148,318 $ 16,529,308 8 MG Advantage 401(k) Plan Notes to Financial Statements (continued) 8.Fair Value Measurements Below are the Plan’s investments carried at fair value on a recurring basis by their fair value hierarchy levels as of December 31, 2013, and 2012: Level 1 - Quoted Prices in Active Markets for Identical Assets: Fair Value Fair Value Mutual Funds: Growth Funds $ 53,285,105 $ 52,543,672 Balanced Funds 42,052,107 50,540,574 Fixed Income Funds 5,287,329 9,594,061 Mid Cap Funds 5,840,260 6,067,142 Small Cap Funds 10,947,932 11,916,265 International Funds 9,282,717 10,737,563 Media General Inc. Common Stock Fund 49,658,528 16,738,597 Total $ 176,353,978 $ 158,137,874 Level 2 - Significant Observable Inputs: As of December 31, 2013: Investment Fair Value Unfunded Commitment Redemption Frequency Other Redemption Restrictions Redemption Notice Period Fidelity Managed Income Portfolio Fund $ 13,786,713 None Immediate None None As of December 31, 2012: Investment Fair Value Unfunded Commitment Redemption Frequency Other Redemption Restrictions Redemption Notice Period Fidelity Managed Income Portfolio Fund $ 19,590,703 None Immediate None None 9.Related Party Transactions Recurring administrative expenses of the Plan, which include trustee fees, are paid by Media General, Inc. Administrative expenses for trust management services for the years ended December 31, 2013 and 2012 were approximately $47,000 and $45,000, respectively, all paid to Fidelity, a related party to the Plan . 9 MG Advantage 401(k) Plan Notes to Financial Statements (continued) 10.Reconciliation of Financial Statements to Form 5500 The following is a reconciliation of net assets available for benefits recorded on the financial statements as of December 31, 2013, and 2012 to Form 5500: Net assets available for plan benefits per the financial statements $ 194,213,483 $ 183,445,181 Plus adjustment from contract value to fair value for fully benefit-responsive investment contracts 207,808 560,633 Net assets available for plan benefits per Form 5500 $ 194,421,291 $ 184,005,814 Net increase in net assets available for plan benefits per the financial statements $ 10,768,302 $ 2,480,345 Plus adjustment from contract value to fair value for fully benefit-responsive investment contracts as of end of year 207,808 560,633 Less adjustment from contract value to fair value for fully benefit-responsive investment contracts as of beginning of year ) ) Net increase in net assets available for plan benefits per Form 5500 $ 10,415,477 $ 2,551,359 The accompanying financial statements present fully benefit-responsive contracts at contract value. The Form 5500 reported fully benefit-responsive contracts at fair value. Therefore, the adjustment from fair value to contract value for fully benefit-responsive contracts represents a reconciling item. 11.Subsequent Events Effective January 1, 2014 to June 30, 2014, Plan participants receive a dollar-for-dollar company matching contribution for the first 3% of compensation contributed and 50 cents on the dollar at the 4% and 5% levels. Beginning July 1, 2014 participants receive 50 cents on the dollar for the first 6% compensation contributed. Effective April 23, 2014, the Young Broadcasting 401(k) Plan merged with the Plan, resulting in $64,118,466 in rollover contributions. Other than these disclosures, Management has evaluated subsequent events through June 24, 2014, the date the financial statements were issued, and has determined there are no other subsequent events to be reported in the accompanying financial statements. 10 Supplemental Schedule Schedule A MG Advantage 401(k) Plan EIN: 54-0850433 Plan: 001 Schedule H, Line 4 (i) Schedule of Assets (Held as of End of Year) ** December 31, 2013 Identity of Issue, Borrower, Lessor, or Similar Party Description Of Investment Including Maturity Date, Rate of Interest, Par or Maturity Value Current or Fair Value Fidelity* Fund 320,114 shares $ 13,652,869 Fidelity* Growth Company 175,241 shares 21,007,903 Fidelity* Intermediate Bond 488,211 shares 5,287,329 Fidelity* OTC Portfolio 107,869 shares 8,347,985 Fidelity* Diversified International 251,496 shares 9,282,717 Fidelity* Freedom Income 180,505 shares 2,119,130 Fidelity* Freedom 2000 54,102 shares 672,493 Fidelity* Freedom 2010 393,455 shares 6,023,800 Fidelity* Freedom 2020 733,583 shares 11,451,225 Fidelity* Freedom 2030 695,212 shares 11,331,953 Fidelity* Managed Income Portfolio Fund 13,578,905 shares 13,786,713 Fidelity* Freedom 2040 559,797 shares 5,329,264 Fidelity* Freedom 2005 5,113 shares 60,586 Fidelity* Freedom 2015 60,615 shares 772,838 Fidelity* Freedom 2025 124,262 shares 1,655,172 Fidelity* Freedom 2035 70,308 shares 947,752 Fidelity* Spartan Equity 500 Index 77,729 shares 5,090,462 Fidelity* Freedom 2045 96,521 shares 1,058,832 Fidelity* Freedom 2050 48,766 shares 537,887 Fidelity* Freedom 2055 7,853 shares 91,175 Rainier Small/Mid Cap Value Fund 64,714 shares 3,097,213 Dodge & Cox Stock Fund 30,709 shares 5,185,886 Goldman Sachs Mid Cap Value Class A Fund 62,229 shares 2,743,047 Lord Abbett Small Cap Value Fund 302,847 shares 10,947,932 Media General, Inc.* Common Stock Fund 2,197,280 shares 49,658,528 TOTAL INVESTMENTS 190,140,691 Interest Bearing Cash 1,766,593 units 1,766,593 Participant Loan Balances 3% - 8 % 2,527,063 TOTAL ASSETS $ 194,434,347 * Party in interest to the Plan ** Historical cost is not required as all investments are participant directed EXHIBIT INDEX TO FORM 11-K FOR MG ADVANTAGE 401(k) PLAN Exhibit Number Description of Exhibit Consent of Keiter Independent Registered Public Accounting Firm, dated June 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this annual report to be signed on its behalf by the undersigned, thereunto duly authorized. MG Advantage 401(k) Plan (the Plan Registrant) By: /s/James F. Woodward James F. Woodward Senior Vice President and Chief Financial Officer Date:June 24, 2014
